 SPRAGUE ELECTRIC COMPANY OF WISCONSIN, INC.165foremen, general working foreman, buyers in charge,5 and other su-pervisors as defined in the Act.[The Board dismissed the petition in Case No. 3-RC-1497.][Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision, Order, and Direction of Election.6Contrary to the contention of the Teamsters and the Employer,we find that the buyersin charge at a number of the branch stations are supervisors within the meaning of theAct.It appears that the employees in this classification may be given the power to hirenew employees and are in charge of the operation of the branch station.Accordingly, weexclude the buyers in charge from the unit.Sprague Electric Company of Wisconsin,Inc.andDistrict No.10, International Association of Machinists,AFL, Petitioner.Case No.13-RC-4061.April14,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by the Boardon December 10, 1954, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the Thir-teenthRegion,among the employees in the unit found appropriate bythe Board.Following the election, the parties were furnished with atally of ballotswhich showed that of approximately 75 eligible voters,69 cast validballots, of which 27 were for, and 42 against, the Peti-tioner.There was one void ballot and no challenged ballots.On January 10, 1955, the Petitioner filed timely objections to con-duct by the Employer allegedly affecting the results of the election.On February 2, 1955, the Regional Director issued and duly servedupon the parties his report on objections, recommending that the ob-jections be overruled and that the Board certify the results of the elec-tion.On February 10, 1955, the Petitioner filed timely exceptions tothe Regional Director's report.In its exceptions, the Petitioner does not contest the RegionalDirector's factual findings, but substantially reiterates its originalobjections' which alleged as follows :1In its exceptions,the Petitioner, apparently for the firsttime, also states that it is inpossession of certain additional evidenceto show thatagents of the Employer"used undueinfluenceupon the employees to vote andwork against the union,"and that an agent ofthe Employeroffered to"take and acceptany and all money bets that the union was goingto lose."As these constituteessentially new objectionsnot timely filed with respect to theelection, they are hereby overruled.National Container Corporation of Wisconsin,99NLRB 1492, at 1495.112 NLRB No. 32. 166DECISIONSOF NATIONALLABOR RELATIONS BOARD(1)The Employer's president interfered with the election by snak-ing a "captive audience" speech the day prior to the election.(2)The Employer's president in his speech threatened the em-ployees with insecurity of employment if the Union won the elec-tion, and promised them more employment if the Union lost theelection.(3) and (4) The Employer's office manager discouraged unionactivity by visiting employee's homes, and by talking to them indi-vidually on company property during working hours.(5)The Employer interfered with the election by granting indi-vidual wage increases.In conformity with the Regional Director's recommendations, wefind no merit in any of Petitioner's objections.With respect to objections Nos. 1 and 2, we agree with the RegionalDirector that the Employer's speech was not objectionable as it wasdelivered some 27 hours, or more than 24 hours, prior to the scheduledelection,' and as it contained no threat of reprisals or promise ofbenefits, but was in the nature of a permissible expression of opinionas to possible consequences in the event of a union victory.3We find that the Regional Director properly overruled objectionsNos. 3 and 4, since they are based on alleged acts of interferencewhich occurred in October 1954, or some 2 months before the issuanceof the Board's Decision and Direction of Election.'Objection No. 5 is likewise overruled; the Regional Director foundthat the Employer granted two merit wage increases following theissuance of the Board's Decision and Direction of Election, but thatit did so in the normal course of business and in accord with a long-established practice.'As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner failed to receive a majority ofthe ballots cast in the election, we shall issue a certification of resultsto that effect.[The Board certified that a majority of the valid ballots was notcast for District No. 10, International Association of Machinists,AFL, and that the said labor organization is not the exclusive repre-sentative within the meaning of the Act.]MEMBER LEEDOM took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.2 Peerless Plywood Company,107 NLRB 427.3MorgantonFull Fashioned Hosiery Company,et at.,107NLRB 1534 ;Chicopee Manu-facturingCorporation,107 NLRB 106.,F.W WoolworthCo., 109 NLRB 1446.5Detroit Aluminum & Brass Corporation.107 NLRB 1411.